DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “wherein the emitter is directly or indirectly to the wellhead”. It appears that this should read: “wherein the emitter is directly or indirectly secured to the wellhead”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


	Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10, and 17 recite in the preamble that the invention is directed to an “optical alignment system” configured for use with “a pump jack and wellhead”. In other words, per the preamble of the invention, the invention appears to be directed to the optical alignment system. However, later in the claim, particulars of the pump jack and wellhead appear to be recited e.g. “wherein the pump jack includes a base” (in the preamble) or e.g. claims 8 and 20 which recite “wherein the pump jack includes a horsehead”. This renders it unclear as to whether the invention requires both an optical alignment system as well as a pump jack and a wellhead in combination, or whether the claim only requires an optical alignment system without the structure of the pump jack and the wellhead.
the examiner has examined the claims with the interpretation that the structure of a pump jack and wellhead is not required and that the optical alignment system must be merely capable of/configure for use with a pump jack and wellhead. Dependent claims 2-9, 11-16, and 18-20 are rejected for depending from an indefinite claim and/or otherwise containing the same indefinite claim language. 
	If applicant intends for the structure of the pump jack and wellhead to be required, the examiner recommends that the preamble be recited to read: “An optical alignment system […] positioned on a pump jack and wellhead […]” or similar grammatical variations, so as to clearly recite them in combination.

Claim 1 recites the limitation "the target reference markings". There is insufficient antecedent basis for this limitation in the claim. Claims 2-9 are rejected for depending from an indefinite claim.

Claim 2 recites “the longitudinal position”. There is insufficient antecedent basis for this limitation in the claim. It appears that this limitation is attempting to refer to the ‘longitudinal alignment’ in the preamble of claim 1. Claims 3-9 are rejected for depending from an indefinite claim. 



Claim 13 recites the limitation "the lateral alignment" and “the longitudinal position”. It appears that parent claim 10 introduces “lateral and longitudinal offset”. There is insufficient antecedent basis for this limitation in the claim. Claims 14-16 are rejected for depending from an indefinite claim.

Claim 14 recites “a lateral alignment”. It is unclear if the lateral alignment is the same or different from that previously introduced as “the lateral alignment” in claim 13. Claims 4-9 are rejected for depending from an indefinite claim.

Claim 17 recites the limitation "the lateral and longitudinal offset”. It appears that parent claim 10 introduces “lateral and longitudinal offset”. There is insufficient antecedent basis for this limitation in the claim. Claims 14-16 are rejected for depending from an indefinite claim.

Claim 18 recites “a lateral alignment” and “a longitudinal alignment”. It is unclear if these lateral and longitudinal alignment(s) are the same or different from that previously introduced in claim 17. Claims 19-20 are rejected for depending from an indefinite claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tribble (US 8209874 B1).

Regarding claim 1, Tribble teaches an optical alignment system configured to determine lateral and longitudinal alignment between a pump jack and a wellhead (The pump jack and wellhead are interpreted to be intended use as discussed above. The laser alignment system taught by Tribble is capable of being mounted to a pump jack), wherein the pump jack includes a base, the optical alignment system comprising: 
a target assembly (Fig 8, target guide 210 with “target tab 211”; the examiner notes that the embodiment shown in additional detail in Fig 16A-16B are relied upon for the target guide and Figs 18A-18B are relied upon for the particulars of the laser target), wherein the target assembly is configured to be secured to the pump jack (Fig 8, as best understood in light of the indefinite language, the target guide 210 is capable of being secured to another structure such as a pump jack via U-shaped body 212), wherein the target reference markings indicative of the longitudinal and lateral alignment between the pump jack base and the wellhead (Fig 18A, vertical alignment marks 902 and horizontal alignment marks 904 are capable of being used to indicate alignment between two components such as the pump jack and wellhead.); and 
an emitter assembly (Fig 8, assembly at reference numeral 202 including laser 30 shown in additional detail in Fig 14), wherein the emitter assembly is directly or indirectly to the wellhead (Fig 14, the assembly shown in the figure is able to be at least indirectly mounted to another structure such as a wellhead via mounting bracket 526 see Column 12, 50-52).  

Regarding claim 2, Tribble further teaches wherein the emitter assembly is rotatably mounted to the wellhead (As best understood in light of the indefinite language, the wellhead is not construed as being a required part of the claim Fig 14, the assembly shown in the figure is able to be at least indirectly mounted to another structure such as a wellhead via mounting bracket 526) and configured for rotation between a first position used to evaluate the lateral alignment between the pump jack base and the wellhead and a second position used to evaluate the longitudinal position between the pump jack base and the wellhead (Fig 14, Column 12, 50-52 “504. Horizontal rotary joint movable half” and “508. Vertical rotary joint movable half”, the laser is rotatably moveable to evaluate any number of axial alignments between structural components).  

Regarding claim 3, Tribble further teaches wherein the emitter assembly is configured to emit a first beam of light to project a first line (Fig 14, laser beam 502 from the emitter assembly 500) on the target assembly when the emitter assembly is secured to the (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a first position indicative of a lateral alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”), and wherein the emitter assembly is configured to project a second beam of light from the emitter assembly to project a second line on the target assembly when the emitter assembly is rotated about the wellhead to the second position, wherein the second line is indicative of a longitudinal alignment between the pump jack and the wellhead (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a second position resulting from its rotatable mounting joints 504 and 508. This laser indicator 502 may be used as an indicator of a longitudinal alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).  

Regarding claim 4, Tribble further teaches wherein a lower portion of a polish rod is retained within the wellhead (As best understood in light of the indefinite language, this is not understood as being a structural requirement of the optical alignment system) and wherein the emitter assembly is configured to be secured to an upper portion of the polish rod (Fig 14, the assembly shown in the figure is able to be at least indirectly mounted to another structure such as the polish rod via mounting bracket 526 see Column 12, 50-52).  

Regarding claim 6, Tribble further teaches wherein the emitter assembly comprises: 
a base (Fig 14, carriage base 523); and 
an emitter supported by the base (Fig 14, emitter 501 is supported on the base via intermediate structures such as slide 517).  

Regarding claim 7, Tribble further teaches wherein the target assembly comprises: 
a body (Fig 16A, 16B, body 704); 
a pair of opposable and adjustable clamps connected to the body (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48); and 
a target supported by the body (Fig 16A, laser target 702; the examiner notes that this exemplary depiction is not what is relied upon, but rather the target of Fig 18A).  

Regarding claim 8, Tribble further teaches wherein the pump jack includes a horsehead (As best understood in light of the indefinite language, this is not understood as being a structural requirement of the optical alignment system) and the target assembly is configured to be secured to the horsehead (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48. This claim is capable of being attached to the recited structure).  

Regarding claim 9, Tribble further teaches wherein the horsehead includes an arcuate front face (As best understood in light of the indefinite language, this is not understood as being a structural requirement of the optical alignment system) and the target assembly is configured to be secured to the horsehead below an apex of the arcuate front face (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48. This claim is capable of being attached to the recited structure).  


a target assembly (Fig 8, target guide 210 with “target tab 211”; the examiner notes that the embodiment shown in additional detail in Fig 16A-16B are relied upon for the target guide and Figs 18A-18B are relied upon for the particulars of the laser target), wherein the target assembly is configured to be secured to the pump jack (Fig 8, target guide 210 with “target tab 211”; the examiner notes that the embodiment shown in additional detail in Fig 16A-16B are relied upon for the target guide and Figs 18A-18B are relied upon for the particulars of the laser target); and 
an emitter assembly (Fig 8, assembly at reference numeral 202 including laser 30 shown in additional detail in Fig 14), wherein the emitter assembly is configured to be secured directly or indirectly to the wellhead  (Fig 8, assembly at reference numeral 202 including laser 30 shown in additional detail in Fig 14).  

Regarding claim 11, Tribble further teaches wherein the target assembly comprises: 
a body (Fig 16A, 16B, body 704); 
a pair of opposable and adjustable clamps connected to the body (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48); and 
(Fig 16A, laser target 702; the examiner notes that this exemplary depiction is not what is relied upon, but rather the target of Fig 18A).  

Regarding claim 12, Tribble further teaches wherein the emitter assembly comprises: 
a base (Fig 16A, laser target 702; the examiner notes that this exemplary depiction is not what is relied upon, but rather the target of Fig 18A); and 
an emitter supported by the base (Fig 14, emitter 501 is supported on the base via intermediate structures such as slide 517).  

Regarding claim 13, Tribble further teaches wherein the emitter assembly is rotatably mounted to the wellhead (As best understood in light of the indefinite language, the wellhead is not construed as being a required part of the claim Fig 14, the assembly shown in the figure is able to be at least indirectly mounted to another structure such as a wellhead via mounting bracket 526) and configured for rotation between a first position used to evaluate the lateral alignment between the pump jack base and the wellhead and a second position used to evaluate the longitudinal position between the pump jack base and the wellhead (Fig 14, Column 12, 50-52 “504. Horizontal rotary joint movable half” and “508. Vertical rotary joint movable half”, the laser is rotatably moveable to evaluate any number of axial alignments between structural components).  

(Fig 14, laser beam 502 from the emitter assembly 500) on the target assembly when the emitter assembly is secured to the wellhead in the first position, wherein the first line is indicative of a lateral alignment between the pump jack and the wellhead  (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a first position indicative of a lateral alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”), and wherein the emitter assembly is configured to project a second beam of light from the emitter assembly to project a second line on the target assembly when the emitter assembly is rotated about the wellhead to the second position, wherein the second line is indicative of a longitudinal alignment between the pump jack and the wellhead (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a second position resulting from its rotatable mounting joints 504 and 508. This laser indicator 502 may be used as an indicator of a longitudinal alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).  

Regarding claim 15, Tribble further teaches wherein a lower portion of a polish rod is retained within the wellhead (As best understood in light of the indefinite language, this is not understood as being a structural requirement of the optical alignment system) and wherein the emitter assembly is configured to be secured to an upper portion of the polish rod (Fig 14, the assembly shown in the figure is able to be at least indirectly mounted to another structure such as the polish rod via mounting bracket 526 see Column 12, 50-52).  

Regarding claim 17, Tribble teaches an optical alignment system configured to determine lateral and longitudinal offset between a pump jack and a wellhead, wherein the pump jack includes a pump jack base, the optical alignment system comprising: 
a target assembly (Fig 8, target guide 210 with “target tab 211”; the examiner notes that the embodiment shown in additional detail in Fig 16A-16B are relied upon for the target guide and Figs 18A-18B are relied upon for the particulars of the laser target), wherein the target assembly is configured to be secured to the pump jack (Fig 8, as best understood in light of the indefinite language, the target guide 210 is capable of being secured to another structure such as a pump jack via U-shaped body 212); and 
means for displaying visual indicators (The claim limitation invokes 112(f), the corresponding structure in the specification is/are an emitter including laser light and non-laser lights; see Para 029 of the specification as filed. Fig 8, assembly at reference numeral 202 including laser 30 shown in additional detail in Fig 14) on the target assembly that are indicative of the lateral and longitudinal alignment of the pump jack base with the wellhead  (Fig 14, Column 12, 50-52 “504. Horizontal rotary joint movable half” and “508. Vertical rotary joint movable half”, the laser is rotatably moveable to evaluate any number of axial alignments between structural components).  

Regarding claim 18, Tribble further teaches wherein the means for displaying visual indicators is configured to emit a first beam of light to project a first line (Fig 14, laser beam 502 from the emitter assembly 500)  on the target assembly when the emitter assembly is secured to the wellhead in the first position, wherein the first line is indicative of a lateral alignment between the pump jack and the wellhead (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a first position indicative of a lateral alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”), and wherein the emitter assembly is configured to project a second beam of light from the emitter assembly to project a second line on the target assembly when the emitter assembly is rotated about the wellhead to the second position, wherein the second line is indicative of a longitudinal alignment between the pump jack and the wellhead (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a second position resulting from its rotatable mounting joints 504 and 508. This laser indicator 502 may be used as an indicator of a longitudinal alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).  


a body (Fig 16A, 16B, body 704); 
a pair of opposable and adjustable clamps connected to the body (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48); and 
a target supported by the body (Fig 16A, laser target 702; the examiner notes that this exemplary depiction is not what is relied upon, but rather the target of Fig 18A).  

Regarding claim 20, Tribble further teaches wherein the pump jack includes a horsehead (As best understood in light of the indefinite language, this is not understood as being a structural requirement of the optical alignment system) and the target assembly is configured to be secured to the horsehead (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48. This claim is capable of being attached to the recited structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tribble (US 8209874 B1), in view of Davis (US 6052911 A).
	
Regarding claim 5, Tribble is silent on wherein the emitter assembly comprises a chain clamp configured to secure the emitter assembly to the wellhead.  
	Davis teaches wherein the emitter assembly comprises a chain clamp configured to secure the emitter assembly to the wellhead (Fig 1, laser 14 is held onto a structure via chain clamp 20 and 22 is capable of being used to secure the device to a wellhead).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tribble by using the chain clamp as disclosed by Davis because it is a known alternative for securing a laser alignment system onto a structure and would allow for securement to that structure without requiring penetrating mounting screws.

Regarding claim 16, Tribble is silent on wherein the emitter assembly comprises a chain clamp configured to secure the emitter assembly to the wellhead.  
	Davis teaches wherein the emitter assembly comprises a chain clamp configured to secure the emitter assembly to the wellhead (Fig 1, laser 14 is held onto a structure via chain clamp 20 and 22 is capable of being used to secure the device to a wellhead).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tribble .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676